Exhibit 10.115

LICENSE AND INTELLECTUAL PROPERTY ACQUISITION AGREEMENT

This License and Intellectual Property Acquisition Agreement (as amended from
time to time, this “Agreement”), dated this 30th day of March, 2007, but
effective as of January 1, 2007 (the “Effective Date”), is made by and between
Senetek PLC, an English corporation (“Senetek”) and Valeant Pharmaceuticals
North America, a Delaware corporation (“Valeant”).

W I T N E S S E T H:

WHEREAS, Senetek has developed and holds certain patents and other intellectual
property rights relating in and to the use of formulated products containing
Kinetin and Zeatin;

WHEREAS, Valeant is a manufacturer and distributor of a broad range of
pharmaceutical products worldwide;

WHEREAS, Senetek and Valeant Pharmaceuticals International (“VPI”), an Affiliate
of Valeant, have previously entered into that certain License Agreement, dated
August 1, 2003, as amended (the “Original License Agreement”);

WHEREAS, VPI has assigned all of its rights under the Original License Agreement
to Valeant in accordance with Section 10.5 of the Original License Agreement;

WHEREAS, Valeant now desires to acquire from Senetek, and Senetek desires to
transfer to Valeant, certain intellectual property rights relating to Kinetin
and Zeatin; and

WHEREAS, Valeant and Senetek desire to terminate the Original License Agreement
and enter into this Agreement with respect to such intellectual property;

NOW, THEREFORE, in consideration of the promises, representations, warranties,
covenants and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS AND INTERPRETATION

Section 1.1 Definitions. When used in this Agreement, each of the following
capitalized terms shall have the respective meanings set forth below:

(a) “Affiliate” means, with respect to a Person, any corporation, partnership,
proprietorship or other legal entity directly or indirectly controlled by,
controlling, or under common control with another legal entity; “control”
meaning, for purposes hereof, the effective power to elect at least a majority
of the Board or Directors or other management body of a legal entity or to
effectively direct the management of a legal entity, by the ownership of voting
securities, by contract, or otherwise.

(b) “Applicable Law” means all applicable provisions of all statutes, laws,
rules, regulations, administrative codes, ordinances, decrees, orders,
decisions, guidance documents, injunctions, awards, judgments, and permits and
licenses of or from Government Entities relating to or governing the use or
regulation of the subject item, including, where applicable, tax law.

(c) “Business Day” means a day which is not a Saturday, a Sunday, or a day upon
which federally chartered banks in the United States are required to be closed.

(d) “Commercially Reasonable Efforts” means that commercially reasonable degree
of effort, expertise, knowledge and resources which one skilled, able, familiar
with and experienced in the matters set forth herein would utilize and otherwise
apply with respect to fulfilling a like obligation subject to the then existing
legal, contractual and other restrictions.

(e) “Confidential Information” means any and all non-public information of a
Party or its Affiliates, whether or not related to the subject matter of this
Agreement or any of the Existing License Agreements, which (i) is marked as
confidential or with words of like effect, or (ii) is disclosed orally, but
identified as confidential information by subsequent writing within five
(5) days of such disclosure, or (iii) on its face is of such a nature that a
reasonable business person would necessarily regard it as confidential, subject
to Article 8. Confidential Information may include the non-public information of
a Third Party that has disclosed such information to a Party or its Affiliates
in the course of its business.

(f) “Effective Date” has the meaning set forth in the Preamble.

 

-2-



--------------------------------------------------------------------------------

(g) “Encumbrance” means claims, security interests, liens, pledges, charges,
escrows, options, proxies, rights of first refusal, preemptive rights,
mortgages, hypothecations, assessments, prior assignments, title retention
agreements, conditional sales agreements, indentures, deeds of trust, leases,
levies or security agreements of any kind whatsoever imposed upon the subject
property or item.

(h) “Existing License Agreement” means any agreement, whether written or oral,
between Senetek and any Third Party, or by which Senetek is bound, which exists
as of the Effective Date and by which Senetek grants or purports to grant any
rights in, to or under the Intellectual Property or any portion of the
Intellectual Property, including but not limited to those agreements listed on
Schedule 4.1(e).

(i) “Final Adjudication” means any decision by a Government Entity of competent
jurisdiction if either (a) any and all appeals (including to other Government
Entities of competent jurisdiction) in connection with the adjudication are
exhausted or (b) the time for any such appeal shall have passed without such
appeal having been perfected.

(j) “Government Entity” means any competent governmental agency, board,
authority, commission, court or other governmental entity having lawful
jurisdiction over the subject matter.

(k) “Intellectual Property” means the Patents, together with any copyrights and
any other intellectual and industrial property rights of any sort throughout the
world that Senetek owns or has rights to on the Effective Date, and that relate
to the making, using, selling, offering to sell, importing or exporting of any
products for human use containing any of the Licensed Compounds, but excluding
the Know-How.

(l) “Intellectual Property and Know-How Records” means all documentation,
including, without limitation, books of account, financial records and other
books and records, maintained, owned or controlled by Senetek, whether in
electronic or tangible form, relating to the Intellectual Property and Know-How.

(m) “Know-How” means all Trade Secrets and other information, data, documents,
materials and knowledge, including Confidential Information, that Senetek owns
or has rights to on the Effective Date, to the extent such is useful or
necessary for the making, using, selling, offering to sell, importing or
exporting of any products for human use containing any of the Licensed Compounds
or any component thereof including, but not limited to, (i) information related
to any pharmaceutical, chemical, biological and biochemical product covered
under the

 

-3-



--------------------------------------------------------------------------------

Patents, (ii) technical and non-technical data, information relating to the
results of tests, assays, methods and/or processes, (iii) drawings, plans,
diagrams, specifications and/or other documents containing this information, and
further means and includes any and all proprietary special knowledge, expertise,
discoveries, formulations, processes and technical, regulatory or other
information, and (iv) any of the foregoing as they may relate to the items or
matters listed on Schedule 1.1(m).

(n) “Licensed Compounds” means Kinetin and Zeatin.

(o) “Party” or “Parties” means Senetek or Valeant, or Senetek and Valeant,
whichever the context requires.

(p) “Patents” means those U.S. and foreign patents and patent applications
listed on Schedule 4.1(g)(ii)(A), together with all patents and patent
applications owned by and licensed by Senetek that claim priority to or common
priority with, divisions, continuations, continuations-in-part, together with
any substitutions, replacements, reissues, renewals, re-examinations, extensions
or additions thereto, and all worldwide counterparts thereof.

(q) “Patent License Term” has the meaning set forth in Section 2.1.

(r) “Person” means any individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization, other legal entity
or government or political subdivision thereof.

(s) “Regulatory Approvals” means, as related to the Intellectual Property and/or
Senetek’s operation of the business related to the Licensed Compounds in the
Territory, all material permits, licenses, certificates, approvals, product
registrations, filings and authorizations issued by any Government Authority to
Senetek or its representatives.

(t) “Territory” means all the countries and territories of the world.

(u) “Third Party” means any Person other than Senetek or Valeant or their
Affiliates.

(v) “Trademarks” means all trademarks, service marks, certification marks, trade
names, commercial names or collective marks, registered or at common law, names,
symbols, or devices, or any combination thereof, adopted and used by Senetek to
identify and distinguish its products, processes, services and/or other uses of
the Licensed Compounds from those of any Third Party.

 

-4-



--------------------------------------------------------------------------------

(w) “Trade Secret” means information possessed by Senetek on the Effective Date,
including any formula, pattern, compilation, program, device technique, or
process that derives or could reasonably be expected to derive independent
economic value, actual or potential, from not being generally known to and not
being readily ascertainable by proper means by other persons who can obtain
economic value from its disclosure or use.

(x) “Valid Claim” means any claim in an unexpired patent or patent application
included within the Patents that has not been disclaimed or held invalid or
enforceable by a Government Entity of competent jurisdiction in a Final
Adjudication.

Section 1.2 Construction. Unless the context of this Agreement otherwise
requires: (a) words of any gender include each other gender; (b) words using the
singular or plural number also include the plural or singular number,
respectively; (c) the terms “hereof,” “herein,” “hereby” and derivative or
similar words refer to this entire Agreement; (d) the terms “Article,” “Section”
“Schedule” or “Exhibit” refer to the specified Article, Section, Schedule or
Exhibit of this Agreement; (e) the term “or” has, except where the context
otherwise dictates, the inclusive meaning represented by the phrase, “and/or”;
and (f) the term “including” or any variation thereof means “including without
limitation” or any variation thereof and shall not be construed to limit any
general statement which it follows to the specific or similar items or matters
immediately following it, unless otherwise expressly stated.

ARTICLE 2

CONVEYANCE OF INTELLECTUAL PROPERTY RIGHTS AND KNOW-HOW

Section 2.1 Intellectual Property. Senetek hereby grants to Valeant an exclusive
(even as to Senetek), assignable, fully paid up, non-royalty bearing license
under the Intellectual Property, free and clear of any Encumbrances (except as
provided in Section 2.3), with the right to grant sublicenses, to make, use,
offer to sell, sell, import, and export any products for human use containing
any of the Licensed Compounds throughout the world. The term of such license
with respect to the Patents (the “Patent License Term”) shall run in each
country having issued any of the Patents for the period beginning on the
Effective Date and ending upon the expiration of all issued Patents issued by
such country containing a Valid Claim. The term of such license with respect to
the Intellectual Property, other than the Patents, shall be perpetual.

Section 2.2 Know-How. Senetek hereby sells, assigns, sets over, transfers, and
conveys to Valeant an undivided XXXXXXX interest in all of Senetek’s right,
title and interest in and to all of the Know-How, free and clear of any
Encumbrances (except as provided in

 

-5-



--------------------------------------------------------------------------------

Section 2.3). Anything in this Agreement to the contrary notwithstanding, during
the Patent License Term, Senetek shall not, without Valeant’s prior written
consent, in any country having issued any of the Patents until the expiration of
all Patents issued by such country containing a Valid Claim, (i) license or
disclose the Know-How, or any interest therein, to a Third Party for the making,
using, selling, offering to sell, importing or exporting of any products for
human use containing any of the Licensed Compounds, or (ii) use the Know-How for
the selling, offering to sell, importing or exporting of any products for human
use containing any of the Licensed Compounds (it being understood that Senetek
may use the Know-How for researching and developing such products or any other
products).

Section 2.3 Limitations. The license in Section 2.1 and the conveyance in
Section 2.2 are made subject to the terms and provisions of the Existing License
Agreements, and Valeant’s rights to use the Know-How pursuant to Section 2.2
shall not include any Confidential Information obtained by Senetek from any
licensee, the disclosure of which (i) would violate the terms and provisions of
the Existing License Agreements or (ii) would violate applicable antitrust or
trade regulation laws or applicable rules of any Government Entity.

Section 2.4 Right of First Offer Following Expiration of Patents. Effective upon
the expiration of the first to expire of any or all Patents in any particular
country and at all times thereafter, Valeant shall have the right of first offer
to obtain the right to sell in such country any skin care product developed,
being developed or otherwise acquired by Senetek or its Affiliates which is
either (i) a systemic (oral or injectable) product containing as its primary
active ingredient either Kinetin or Zeatin, or (ii) a topical product containing
as an active ingredient either Kinetin or Zeatin (any such developed or acquired
product or product in development being referred to in this Section 2.4 as a
“product”) provided that such right of first offer shall not apply with regard
to products that are both (a) protected through patents or other exclusivity as
to, owned by, or vested in a Third Party, and (b) as to which Senetek or its
Affiliates have not acquired on or prior to the Effective Date the right to
grant marketing rights to others. At such time as Senetek determines, based on
preliminary in vitro or other studies or other information (clinical or
otherwise) (collectively, the “Data”), that such product exhibits action that
may make it commercially marketable, Senetek shall give written notice thereof
to Valeant, together with all Data in Senetek’s possession or control. Valeant
shall have sixty (60) days from the date that it receives such notice to deliver
an offer to Senetek setting forth in reasonable detail the principal commercial
terms upon which Valeant would purchase, market and resell such product. If
Senetek elects not to accept Valeant’s offer (or if no offer is made within such
period), Senetek shall be free to (i) grant a license to sell such product in
the relevant country to others on terms

 

-6-



--------------------------------------------------------------------------------

no better to such other party than those offered by Valeant (or, if Senetek has
made a counter offer, on terms no better to such other party than those offered
by Senetek to Valeant), (ii) exercise the right to sell such product itself, or
(iii) any combination thereof, all in Senetek’s sole discretion; provided,
however, that in connection with entering into a definitive agreement with such
other party, Senetek shall provide to such other party preliminary Data no
different than the preliminary Data provided to Valeant. If Senetek develops or
acquires Data with respect to such product different than the Data made
available to Valeant, Senetek shall give another written notice to Valeant,
together with such different Data, and Valeant shall have sixty (60) days from
the date that it receives such notice to deliver an offer to Senetek in
accordance with the terms specified above regarding the first notice (it being
the intention of the Parties that such procedure be repeated until such time as
the studies developed by or for Senetek demonstrate “proof of concept” for such
product).

ARTICLE 3

CONSIDERATION

Section 3.1 Closing Payments. Concurrently with the execution of this Agreement,
Valeant will pay to Senetek, by wire transfer of immediately available funds to
an account specified in writing by Senetek, a one-time payment of Twenty-One
Million Dollars ($21,000,000) (the “Closing Payment”).

Section 3.2 Earn Out Payment. In addition, Senetek shall be entitled to earn,
and if earned, Valeant shall pay Senetek, an earn out payment (the “Earn Out
Payment”) as follows:

(a) Senetek shall be entitled to receive the Earn Out Payment, and Valeant shall
be obligated to pay Senetek the Earn Out Payment, only if Valeant receives in
excess of XXXXXXXXXX in Net Royalties during the Earn Out Period.

(b) If Valeant receives in excess of XXXXXXXXXX in Net Royalties during the Earn
Out Period (the amount of any such excess Net Royalties being hereinafter
referred to as the “Excess Royalties”), then Valeant shall pay Senetek as the
Earn Out Payment:

(i) XXX of the first XXXXXXXXX of Excess Royalties received during the Earn Out
Period; and

(ii) XXX of any additional Excess Royalties received during the Earn Out Period.

 

-7-



--------------------------------------------------------------------------------

(c) The Earn Out Payment, if any, shall be paid in one or more quarterly
installments. The timing and amount of each such quarterly installment shall
depend on when and in what amounts the Excess Royalties are received. Within
thirty (30) days following the last day of any calendar quarter during the Earn
Out Period within which any Excess Royalties are received, Valeant shall pay
Senetek the accrued portion, if any, of the Earn Out Payment then due.

(d) Either Party may, upon written notice to the other Party, request an
independent audit and determination of the Earn Out Payment calculation with
respect to any completed calendar quarter during the Earn Out Period (each such
calendar quarter being hereinafter referred to as an “Audited Quarter”);
provided that the Party requesting the audit provide such written request to the
other Party within 12 months following the last day of the Audited Quarter. In
the event that an audit is requested in accordance herewith, the Parties shall
select an independent public accounting firm (the “Auditor”) to perform the
audit, and each Party shall cooperate fully in the audit and shall bear one-half
of the Auditors fees and expenses. The Auditor’s determination of the Earn Out
Payment for the Audited Quarter shall be final and binding on both Parties, and
within 10 days following the Parties’ receipt of the Auditor’s determination,
each Party agrees that it will make whatever payment to the other Party is
required, if any, to cause the Earn Out Payment made with respect to the Audited
Quarter, if any, to equal the Earn Out Payment for such Audited Quarter as
determined by the Auditor.

(e) For purposes hereof, (i) the term “Earn Out Period” shall mean the five year
period commencing on the Effective Date and ending on December 31, 2011, and
(ii) the term “Net Royalties” shall mean the total royalties paid to Valeant
under the Existing License Agreements with respect to the Earn Out Period
(whether received directly from the licensees or from Senetek in accordance with
this Agreement), less any credits or refunds required to be given or paid by
Valeant with respect thereto.

Section 3.3 Royalty Credit. In addition to the foregoing, Valeant shall and
hereby does waive the application of the Unused Prepaid Royalty Credit (as
hereinafter defined) in accordance with Section 3.11 of the Original License
Agreement, and forgives any refund thereof, and in lieu of such refund, the
Parties hereby agree that the Unused Prepaid Royalty Credit shall be credited as
(and accounted by both Parties as) an additional cash payment made by Valeant to
Senetek hereunder. For purposes hereof, the “Unused Prepaid Royalty Credit”
shall mean XXXXXXX, being that portion of the royalty credit due to Valeant
pursuant to the Amendment to License Agreement, dated May 4, 2004, to the
Original License Agreement as a prepayment of future royalties which has not, as
of the Effective Date, been credited to VPI or

 

-8-



--------------------------------------------------------------------------------

Valeant under Section 3.11 of the Original License Agreement. Senetek shall not
be entitled to receive any other royalties or payments hereunder.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Section 4.1 Representations and Warranties of Senetek. Senetek hereby represents
and warrants to Valeant, as of the Effective Date and as of the Execution Date,
as follows:

(a) Organization and Authority. Senetek is a corporation duly organized, validly
existing and in good standing under the laws of England. Senetek has full
corporate power and authority to execute and deliver this Agreement and effect
the transactions contemplated hereby and has duly authorized the execution,
delivery and performance of this Agreement and the transactions or documents
contemplated hereby by all necessary corporate action. Senetek has all corporate
power and authority necessary to own its assets and carry on its business as it
is now conducted. Senetek is duly licensed or qualified to do business and is in
good standing in England and California and each other jurisdiction in which its
operations or ownership of assets in connection with this Agreement requires
such licensing or qualification. This Agreement is the valid and legally binding
obligation of Senetek, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, moratorium, reorganization, insolvency and
similar laws of general application relating to or affecting the rights and
remedies of creditors generally and to general equitable principles (regardless
of whether in equity or at law).

(b) Consents; No Violations. The execution, delivery and performance by Senetek
of this Agreement and the consummation by Senetek of the transactions
contemplated hereby will not require any notice to, filing with, or the consent,
approval or authorization of, any Person or Government Authority. Neither the
execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will (i) violate or result in a breach or
result in the acceleration or termination of, or the creation in any Third Party
of the right to accelerate, terminate, modify or cancel, any indenture,
contract, lease, sublease, loan agreement, note or other obligation or liability
to which Senetek is a party or by which it is bound or to which any of the
Intellectual Property or Know-How is subject, (ii) conflict with, violate or
result in a breach of any provision of the organizational documents of Senetek,
or (iii) conflict with or violate any Applicable Law with respect to Senetek or
the Intellectual Property or Know-How. Senetek is not a party to or bound by any
agreement, written or oral, which encumbers, restricts or otherwise compromises
Senetek’s ability to enforce the Existing License Agreements.

 

-9-



--------------------------------------------------------------------------------

(c) Compliance with Laws. Except as set forth on Schedule 4.1(c), with respect
to the Intellectual Property, Senetek is in compliance with all Applicable Law.

(d) Litigation. There are no lawsuits, claims or any civil, administrative or
criminal actions, suits, or proceedings or governmental investigations existing,
pending, or to the knowledge of Senetek, threatened, with respect to the
Intellectual Property, the Know-How or this Agreement or the transactions
contemplated hereby. Senetek is not subject to any decree or order of any
Government Authority that would impair or delay its ability to perform its
obligations under this Agreement

(e) Existing License Agreements. Schedule 4.1(e)(i) sets forth a complete and
correct list of all of the Existing License Agreements. Except as set forth on
Schedule 4.1(e)(ii), such Existing License Agreements are the only agreements,
written or oral, existing between Senetek and any Third Party or by which
Senetek is bound which purport to grant any rights in, to or under the
Intellectual Property, the Know-How or any portion thereof. Senetek has
delivered to or made available to Valeant true and complete copies of all of the
Existing License Agreements. All of the Existing License Agreements are, as to
Senetek (and, as to the other parties thereto, are to Senetek’s best knowledge),
legal, valid and binding agreements in full force and effect and enforceable in
accordance with their terms. Senetek is not in breach or default, and no event
has occurred that with notice or lapse of time would constitute a breach or
default, by Senetek permitting termination, modification, or acceleration, under
any Existing License Agreement. To Senetek’s knowledge, no other party to any
Existing License Agreement is in breach or default under, or has repudiated any
provision of, any Existing License Agreement.

(f) Payments Under Existing License Agreements. Schedule 4.1(f) sets forth, on a
contract-by-contract basis, a complete and correct list of all of the royalty
payments and other payments past due to Senetek from the licensees or from other
Third Parties under the Existing License Agreements. To Senetek’s knowledge, as
of the date of this Agreement, the licensees and other Third Parties under the
Existing License Agreements are current as to all payments due to Senetek.

(g) Intellectual Property and Know-How.

(i) Except as set forth in Schedule 4.1(e)(ii), Senetek is the owner, licensee
or sublicensee (as applicable), free and clear of any Encumbrance, of all right,
title and interest in and to the Intellectual Property, and has the full and
unrestricted right to license the Intellectual Property to Valeant on the terms
of this Agreement.

 

-10-



--------------------------------------------------------------------------------

(ii) The following schedules set forth a true and complete list of the
following:

(A) Schedule 4.1(g)(ii)(A) - The Patents, including (A) issued Patents and for
each, its number, issue date, title, priority information and current legal
status, for each jurisdiction in which such patent has been issued; (B) Patent
applications (including provisional applications, divisional applications,
continuation applications, continuation-in-part applications, re-examination
applications and reissue applications) and for each, the application number,
date of filing, title, priority information and current legal status for each
jurisdiction in which such patent application is pending; (C) a summary
description of all patents and patent applications (including provisional patent
applications) related to the Intellectual Property that Senetek has abandoned;
and (D) a summary description of all issued patents and patent applications
(including provisional patent applications) related to the Intellectual Property
that have been rejected by the patenting authority in any jurisdiction;

(B) Schedule 4.1(g)(ii)(B) - Trademarks, including, (A) if registered, the
registration number thereof, and the class of goods or the description of goods
or services covered thereby, the jurisdictions in which such Trademark is
registered, the current legal status and the expiration date for each
jurisdiction in which such Trademark has been registered; and (B) if
unregistered, the application serial number thereof (if any), the date of filing
(if any), the jurisdictions in which such application was filed or such
trademark was used and the class of goods or the description of goods or
services sought to be covered thereby or for which such trademark was used.

(iii) None of the Patents is involved in any litigation, reissue, interference,
reexamination, or opposition, and to the knowledge of Senetek, there has been no
threat or other indication that any such proceeding will hereafter be commenced.
The Patents (excluding patent applications) are in good standing, without
challenge of any kind known to Senetek, have not been adjudged invalid

 

-11-



--------------------------------------------------------------------------------

or unenforceable in whole or in part, and to Senetek’s best knowledge there is
no valid basis for any adjudication of invalidity or unenforceability thereof.

(iv) None of the Trademarks or registrations or applications to use or register
such items are involved in any cancellation, nullification, interference,
conflict, concurrent use or opposition proceeding, and there has been no threat
or other indication that any such proceeding will hereafter be commenced.

(v) No legal proceedings are pending, or to the knowledge of Senetek are
threatened, against Senetek based upon, challenging or seeking to deny or
restrict the use of any of the Intellectual Property or the Know-How.

(vi) All maintenance fees, annuity fees or renewal fee payments currently due
for each jurisdiction in which each patent, patent application, trademark,
trademark application, trade name, trade name registration, brand name, brand
name registration, service mark, service mark registration, copyright, copyright
application, domain name or domain name application included within the
Intellectual Property has issued or is pending have been paid.

(vii) Except as described in Schedule 4.1(g)(vii), to Senetek’s knowledge, no
Third Party is engaging in any activity that infringes or misappropriates the
Intellectual Property or the Know-How.

(viii) Senetek has delivered or made available to Valeant true and complete
copies of the issued Patents and all applications therefore included in the
Intellectual Property and all applications and registrations for Trademarks.

(ix) Senetek has, with respect to the Intellectual Property and the Know-How,
used Commercially Reasonable Efforts to maintain its Trade Secrets in
confidence, including entering into licenses and contracts that generally
require licensees, contractors and other third persons with access to such Trade
Secrets to keep such Trade Secrets confidential.

(x) To Senetek’s knowledge, there has been no misappropriation of any Trade
Secrets or other Confidential Information of Senetek with respect to the
Intellectual Property and the Know-How.

 

-12-



--------------------------------------------------------------------------------

(xi) Senetek has secured valid written assignments from all current and former
consultants and employees who contributed to the creation or development of the
Intellectual Property of such Person’s ownership interest therein. To Senetek’s
knowledge, none of the employees or consultants of Senetek is in violation
thereof. All employees of, consultants to or vendors of Senetek with access to
Confidential Information with respect to the Intellectual Property and the
Know-How are parties to written agreements under which each such employee,
consultant or vendor is obligated to maintain the confidentiality of such
Confidential Information of Senetek. To Senetek’s knowledge, none of the
employees, consultants or vendors of Senetek or any of its subsidiaries is in
violation of such agreements.

(xii) The execution, delivery and performance of this Agreement, and the
consummation of the transactions contemplated hereby, will not result in or give
rise to any right of termination or other right to impair or limit, or otherwise
result in a breach of, any of Senetek’s rights to own or retain a license to any
of the Intellectual Property or the Know-How.

(h) Books and Records. All of the Intellectual Property and Know-How Records
have been made available by Senetek to Valeant for examination, are complete and
correct in all material respects, and have been maintained in accordance with
sound business practices.

(i) Regulatory Compliance.

(i) Schedule 4.1(i) sets forth a complete and correct list of the Regulatory
Approvals to which Senetek is a party or holds (as applicable), and which relate
to the Intellectual Property or the operation of the business related to the
Intellectual Property by Senetek. Senetek has provided to Valeant complete and
correct copies of the Regulatory Approvals. The Regulatory Approvals are in full
force and effect and have been duly and validly issued.

(ii) Senetek has all Regulatory Approvals necessary for or used to carry on the
business related to the Intellectual Property as being conducted by Senetek as
of the Effective Date and which are required by Applicable Law.

(iii) Except as set forth on Schedule 4.1(i), Senetek is in compliance with all
of the Regulatory Approvals listed on Schedule 4.1(i), and Senetek has not
received any notification, written or oral, from any Third Party with respect to

 

-13-



--------------------------------------------------------------------------------

any alleged or possible violations or improprieties with respect to any such
Regulatory Approvals, and to Senetek’s knowledge, there are no facts or
circumstances that would form a reasonable basis for any such violation or
impropriety.

(j) Financial Statements. Senetek has previously provided to Valeant historical
royalty revenue information with respect to the Existing License Agreements (the
“Historical Financial Information”). Such Historical Financial Information is
true and correct in all material respects, and has been prepared and presented
on a consistent basis using recognized professional accounting standards.

(k) Disclosure. No representation or warranty or other statement made by Senetek
in this Agreement contains any untrue statement of material fact or omits to
state a material fact necessary to make any of them, in light of the
circumstances in which they are made, not misleading. Except as set forth in
Schedule 4.1(k), Senetek does not have any knowledge of any material fact that
has specific application to Senetek or the Intellectual Property or Know-How
that would reasonably be expected to have a material adverse effect on Senetek
or the Intellectual Property or Know-How that has not been set forth in this
Agreement or the schedules or exhibits hereto.

Section 4.2 Representations and Warranties of Valeant. Valeant hereby represents
and warrants to Senetek, as of the Effective Date and as of the Execution Date,
as follows:

(a) Organization and Authority of Valeant. Valeant is a corporation duly
organized, validly existing and in good standing under its jurisdiction of
formation. Valeant has full corporate power and corporate authority to execute
and deliver this Agreement and effect the transactions contemplated hereby and
thereby and has duly authorized the execution, delivery and performance of this
Agreement the and transactions or documents contemplated hereby by all necessary
corporate action. Valeant has all corporate power and corporate authority
necessary to own its assets and carry on its business as currently conducted.
This Agreement is the valid and legally binding obligation of Valeant,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, moratorium, reorganization, insolvency and similar laws of general
application relating to or affecting the rights and remedies of creditors
generally and to general equitable principles (regardless of whether in equity
or at law).

(b) Organization and Authority of VPI. VPI is a corporation duly organized,
validly existing and in good standing under its jurisdiction of formation. VPI
has full corporate power

 

-14-



--------------------------------------------------------------------------------

and corporate authority to execute and deliver this Agreement and effect the
transactions contemplated hereby and thereby and has duly authorized the
execution, delivery and performance of this Agreement the and transactions or
documents contemplated hereby by all necessary corporate action. VPI has all
corporate power and corporate authority necessary to own its assets and carry on
its business as currently conducted. This Agreement is the valid and legally
binding obligation of VPI, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, moratorium, reorganization, insolvency and
similar laws of general application relating to or affecting the rights and
remedies of creditors generally and to general equitable principles (regardless
of whether in equity or at law).

(c) Consents; No Violations of Valeant. Neither the execution, delivery or
performance of this Agreement, nor compliance by Valeant with any of the
provisions hereof, will (i) violate or conflict with any provision of the
Certificate or Articles of Incorporation or Bylaws of Valeant, (ii) violate,
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the creation of any Encumbrance upon
any of Valeant’s assets under, any of the terms, conditions or provisions of any
material contract, indebtedness, note, bond, indenture, security or pledge
agreement, commitment, license, lease, franchise, permit, agreement, or other
instrument or obligation to which Valeant is a party, or (iii) violate any
statute, rule, regulation, ordinance, code, order, judgment, ruling, writ,
injunction, decree or award applicable to Valeant, except, in the case of each
of clauses (i), (ii) and (iii) above, for such violations, conflicts, breaches,
defaults or creations of Encumbrances which, in the aggregate, would not have a
material adverse affect on the business of Valeant taken as a whole or any
adverse effect on its ability to fully perform this Agreement.

(d) Consents; No Violations of VPI. Neither the execution, delivery or
performance of this Agreement, nor compliance by VPI with any of the provisions
hereof, will (i) violate or conflict with any provision of the Certificate or
Articles of Incorporation or Bylaws of VPI, (ii) violate, conflict with, or
result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the creation of any Encumbrance upon any of VPI assets under, any
of the terms, conditions or provisions of any material contract, indebtedness,
note, bond, indenture, security or pledge agreement, commitment, license, lease,
franchise, permit, agreement, or other instrument or obligation to which VPI is
a party, or (iii) violate any statute, rule, regulation, ordinance, code, order,
judgment, ruling, writ, injunction, decree or award applicable to VPI, except,
in the case of each of clauses (i), (ii) and (iii) above, for such violations,
conflicts, breaches, defaults or

 

-15-



--------------------------------------------------------------------------------

creations of Encumbrances which, in the aggregate, would not have a material
adverse affect on the business of VPI taken as a whole or any adverse effect on
its ability to fully perform this Agreement.

(e) Litigation. There are no lawsuits, claims or any civil, administrative or
criminal actions, suits, or proceedings or governmental investigations existing,
pending, or to the knowledge of Valeant, threatened, with respect to this
Agreement or the transactions contemplated hereby. Valeant is not subject to any
decree or order of any Government Authority that would impair or delay its
ability to perform its obligations under this Agreement.

Section 4.3 Survival of Representations and Warranties. The representations and
warranties made in this Agreement shall survive the termination of this
Agreement for the full period prescribed by the statute of limitations
applicable to claims for the breach of such representation or warranty.

ARTICLE 5

ADDITIONAL COVENANTS

Section 5.1 Restrictions on Transfer of Patents. Senetek shall not assign, sell
or, transfer the Patents or any rights therein to a non-Affiliate, except in
accordance with Article 8 hereof. Any purported transfer of the Patents or any
rights therein in violation of this Section 5.1 shall be void and without effect
and shall not operate to transfer the Patents or any rights therein to the
purported transferee.

Section 5.2 Provision of Information. Within ten (10) days following the date of
this Agreement, Senetek will provide to Valeant or its designee, on a
non-exclusive basis and subject to the limitations set forth in Section 2.3 of
this Agreement, true and correct copies of all information in its possession or
control, whether in tangible or electronic form, relating to the Intellectual
Property and the Know-How, including but not limited to any clinical data, study
reports, any information relating to manufacturing, any agreements in respect of
the Intellectual Property and the Know-How, analytical results, analytical
method validation reports, raw material and sourcing information, quality audit
findings, stability reports, any other relevant technical information relating
to the Intellectual Property and the Know-How, and any related correspondence
and filings with any Government Entity (including notes or minutes of any
meeting with any Government Entity).

Section 5.3 Lealand Clark Patent. Senetek is the exclusive assignee of United
States Patent No. 5,151,425 (the “Lealand Clark Patent”). Until such time as
Senetek’s rights to

 

-16-



--------------------------------------------------------------------------------

the Lealand Clark Patent expire, Senetek shall cooperate with Valeant, at
Valeant’s request and expense, in any reasonable efforts to commercialize any
products based on the Lealand Clark Patent or otherwise extend the term of
Senetek’s exclusive assignment of the Lealand Clark Patent.

ARTICLE 6

RIGHTS AND OBLIGATIONS AS TO THE INTELLECTUAL PROPERTY

Section 6.1 Patent Maintenance. Senetek will be responsible, at its own expense,
for preparing, filing, prosecuting and maintaining (collectively, “Maintaining”
or “Maintenance”) the Patents. Valeant shall provide such assistance as Senetek
reasonably requires in relation to the Maintenance of the Patents. Valeant will
consult with Senetek as to the Maintenance of the Patents and will furnish to
Senetek copies of all material documents relevant to any such Maintenance.
Valeant will furnish such documents and consult with Senetek in sufficient time
(at least thirty (30) days prior to any first deadline for taking any actions)
before any action by Senetek is due. At Senetek’s expense and reasonable
request, Valeant shall provide reasonable assistance in connection with the
Maintenance of the Patents. If Senetek shall refuse or fail to take any action
required under this Section 6.1, Valeant shall be entitled to take such action
for the account, and in the name, of Senetek, any cost or expenses incurred by
Valeant shall be subject to indemnification by Senetek pursuant to Section 9.1.

Section 6.2 Infringement.

(a) Each Party shall promptly give Notice to the other of any infringement,
imitation or act by Third Parties inconsistent with the ownership of and rights
to the Intellectual Property provided for in this Agreement or any act of unfair
competition by Third Parties relating to any of the Intellectual Property (any
of the foregoing shall be referred to as an “infringement”). If the infringement
involves manufacture, use or sale by a Third Party which is within the scope of
Valeant’s exclusive rights pursuant to Section 2.1 (hereinafter an “Exclusivity
Infringement”), Valeant shall have the first right and obligation to proceed to
restrain such infringement in its own name and/or in the name of any of its
Affiliates, and if the infringement involves manufacture, use or sale by a Third
Party which is outside the scope of Valeant’s exclusive rights pursuant to
Section 2.1 (hereinafter an “Other Infringement”), Senetek shall have the first
right and obligation to proceed to restrain such infringement in its own name
and/or in the name of any of its Affiliates. The Party having the first right
and obligation to proceed as above provided is hereinafter called the “Primary
Party” and the other Party is hereinafter called the “Secondary Party”.

 

-17-



--------------------------------------------------------------------------------

(b) Promptly upon receiving knowledge or Notice of an infringement, the Primary
Party shall promptly commence commercially reasonable action to restrain such
infringement or otherwise enforce its rights, and the Secondary Party shall
cooperate fully in such action, if so requested shall join as a party to any
appropriate legal proceedings for such purpose, and shall have the right to
participate in, but not control, any such proceedings through counsel of its
choice and at its expense. If within thirty (30) days after the Primary Party
becomes aware of such infringement it fails to commence commercially reasonable
action as above described, the Secondary Party shall have the right to institute
such action, in its own name or in the name of the Primary Party or any of their
respective Affiliates, as appropriate, and the Primary Party shall cooperate
fully in such action and shall have the right to participate in but not control
such proceeding, through counsel of its choice and at its expense, all as above
described.

(c) Any recovery by either Party as a result of any claim, demand, legal
proceeding or other action contemplated by this Section 6.2 or any settlement
thereof shall first be applied to reimburse each Party for the reasonable costs
of the actions taken by such party pursuant to this Section 6.2 (or, if the
recovery is less than the aggregate reasonable costs of the Parties, the same
shall be distributed between the Parties in proportion to the reasonable costs
borne by them).

(d) To the extent that the infringement involved only an Exclusivity
Infringement, then (i) if Valeant undertook such proceeding within the time
prescribed by clause (b) above, any recovery in excess of the reasonable costs
reimbursable to the Parties as above provided shall be retained by Valeant or
(ii) if Valeant failed to undertake such action and Senetek undertook the
actions with respect thereto prescribed by clause (b) above, any recovery in
excess of the reasonable costs reimbursable to the Parties as above provided
shall be divided between the Parties ratably based on the relative loss suffered
by the two Parties.

(e) To the extent that the infringement involved only an Other Infringement,
then (i) if Senetek undertook such proceeding within the time prescribed by
clause (b) above, any recovery in excess of the reasonable costs reimbursable to
the Parties as above provided shall be retained by Senetek or (ii) if Senetek
failed to undertake such action and Valeant undertook the actions with respect
thereto prescribed by clause (b) above, any recovery in excess of the reasonable
costs reimbursable to the Parties as above provided shall be divided between the
Parties ratably based on the relative loss suffered by the two Parties.

(f) In the event the Parties agree that Valeant’s practicing the rights licensed
to it by this Agreement in accordance with the terms hereof would infringe a
Third Party patent, the Parties shall negotiate in good faith with respect to
the reasonable royalty or other consideration

 

-18-



--------------------------------------------------------------------------------

that a Person in the exercise of Commercially Reasonable Efforts would pay for a
non-exclusive license from such Third Party sufficient to permit Valeant to
practice the rights licensed to it by this Agreement in accordance with the
terms hereof. If the Parties are unable to reach agreement with respect thereto
within thirty (30) days, the matter shall be referred to a panel of the World
Intellectual Property Organization selected in accordance with the procedures of
such organization, and such panel’s decision shall be final and binding on the
parties. Once such amount has been agreed or determined by such panel, Valeant
may, in its sole discretion, seek to obtain a license of the nature described
above from the Third Party on such terms as it shall determine in its sole
discretion. In the event Valeant obtains such a license, in addition to any
other remedies which may be available to Valeant under this Agreement or
otherwise, Senetek shall reimburse Valeant up to the amount of the royalty or
other consideration agreed or determined by such panel, when and as Valeant is
contractually obligated to pay royalty or other consideration to such Third
Party, and any payments due from Valeant in connection with such license that
are in excess of such amount shall be borne by Valeant.

Section 6.3 Valeant’s Compliance with Law. In performing this Agreement, Valeant
shall comply in all material respects with all laws, regulations, ordinances,
orders, decrees and other requirements applicable to the storage, shipment,
marketing and sale of all products containing any Licensed Compounds or
otherwise applicable to Valeant’s practice of the Intellectual Property licensed
to it hereunder.

Section 6.4 Covenant Not to Challenge the Patents. In consideration of the
benefits of this Agreement, during the Patent License Term, Valeant, for itself
and its Affiliates, successors and permitted assigns and sub-licensees,
covenants that it and they will not dispute the validity or enforceability of
the Patents or any claim or other element thereof in any proceeding of any
nature, will not assert, either affirmatively or defensively, in any proceeding
of any nature, any matter inconsistent with said validity and enforceability,
agrees and acknowledges that the foregoing shall act as a complete defense and
bar to any proceeding of any nature challenging such validity and enforceability
or any of them, and consents to the entry of temporary and permanent injunctions
to bar any breach or threatened breach of any of the foregoing, without the
filing on behalf of Senetek of any bond or other security.

 

-19-



--------------------------------------------------------------------------------

ARTICLE 7

RIGHTS AND OBLIGATIONS AS TO AND UNDER

THE EXISTING LICENSE AGREEMENTS

Section 7.1 Maintenance of Existing License Agreements. Subject to Section 7.3
below, Senetek covenants and agrees that it will continue to perform its
obligations under, and enforce its rights under, the Existing License Agreements
as in effect on the Effective Date. Senetek may not amend, modify, extend, renew
or waive any provision of an Existing License Agreement without the prior
written consent of Valeant, which consent may be withheld in Valeant’s sole
discretion. In addition, Senetek shall not amend or modify any existing
agreements, enter into, assume or otherwise permit itself to become bound by any
agreements, or otherwise take any actions the effect of which shall be to
encumber, restrict or otherwise compromise its ability to enforce the Existing
License Agreements.

Section 7.2 Assignment of Future Payments Under Existing License Agreements. For
and in consideration of the amounts payable to Senetek by Valeant hereunder, and
subject to Section 7.3 below, Senetek shall and hereby does assign, set over,
transfer and convey to Valeant all of Senetek’s right, title and interest in and
to all royalty payments and other payments due to Senetek from the licensees
under the Existing License Agreements arising from their performance of and
compliance with the Existing License Agreements on and after the date of
execution of this Agreement (collectively, the “Future Payments”). Senetek shall
at all times use its Commercially Reasonable Efforts to collect the Future
Payments, and shall remit the full amount of each Future Payment to Valeant,
without offset, promptly following Senetek’s receipt thereof. Anything herein to
the contrary notwithstanding, once received by Senetek, all Future Payments
shall be the property of Valeant and shall be held in trust by Senetek for the
benefit of Valeant until Senetek remits such amounts to Valeant.

Section 7.3 Future Assignment of Existing License Agreements. Following the
Effective Date, Valeant may from time to time in its sole discretion request
Senetek to assign to Valeant, at no additional cost to Valeant, all of Senetek’s
rights under one or more of the Existing License Agreements. Upon receipt of
such a request, Senetek shall use its Commercially Reasonable Efforts to effect
the assignment, provided, however, that Senetek shall not be required to effect
any such assignment if, based on a written opinion of counsel (in form and
substance acceptable to Valeant), Senetek reasonably concludes that such
assignment would violate applicable antitrust or trade regulation laws or rules
or require the consent of any Government Entity. Any such assignment shall be
effected using such form of assignment as Valeant shall reasonably request. The
Parties acknowledge and agree that any such assignment

 

-20-



--------------------------------------------------------------------------------

shall require the prior written consent of the licensee under the Existing
License Agreement, and Senetek shall not be obligated to compensate the licensee
in exchange for the licensee’s consent. In the event that Senetek does assign an
Existing License Agreement to Valeant as contemplated herein, as of the
effective date of the assignment, Senetek shall be relieved of its obligations
to (i) maintain the Existing License Agreement under Section 7.1 above, and
(ii) collect the Future Payments pertaining to the Existing License Agreement
under Section 7.2 above; provided, however, Senetek shall nonetheless continue
to be obligated to promptly remit to Valeant any Future Payments that it does
receive, if any, under the Existing License Agreement and shall still hold all
such amounts in trust for the benefit of Valeant until such time as it remits
such amounts to Valeant. In addition, in the event that Senetek does assign an
Existing License Agreement to Valeant as contemplated herein, Valeant shall
indemnify Senetek from any liability to the licensees under the Existing License
Agreements arising after the effective date of such assignment (except to the
extent that such liability resulted from a default by or other act of Senetek
under the Existing License Agreement occurring prior to the effective date of
the assignment).

Section 7.4 Royalty Payments and Set Offs.

(a) Pre-Execution Date. All royalty or other payments due from the licensees
under the Existing License Agreements with respect to products manufactured or
sales booked by the licensees before the date of execution of this Agreement or
otherwise related to their performance under the Existing License Agreement
prior to the date of execution of this Agreement , whether such royalty payments
are paid to Senetek or to Valeant, and all infringement or other legal claims
arising from wrongful acts committed by Third Parties prior to the date of
execution of this Agreement related to the Existing License Agreements shall be
the property of and belong to Senetek. In the event that any such royalty or
other payments are made to Valeant, Valeant shall promptly remit the full amount
of such royalty or other payments, without offset, to Senetek and shall be
deemed to hold such royalty payments in trust for the benefit of Senetek until
such time as Valeant remits the royalty or other payments to Senetek. Any
refunds or credits (related to sales prior to the date of execution of this
Agreement) due to the licensee or Third Party with respect to such royalty or
other payments shall be the sole responsibility of Senetek.

(b) Post-Execution Date. All royalty or other payments made by the licensees
under the Existing License Agreements with respect to sales booked by the
licensees on or after the date of execution of this Agreement or otherwise
related to their performance under the Existing License Agreement on or after
the date of execution of this Agreement, whether such royalty

 

-21-



--------------------------------------------------------------------------------

payments are paid to Senetek or to Valeant, and all legal claims arising from
wrongful acts committed by Third Parties on or after the date of execution of
this Agreement related to the Existing License Agreements, shall be the property
of and belong to Valeant. In the event that any such royalty payments are made
to Senetek, Senetek shall promptly remit the full amount of such royalty
payments, without offset, to Valeant and shall be deemed to hold such royalty
payments in trust for the benefit of Valeant until such time as Senetek remits
the royalty payments to Valeant. Any refunds or credits (related to sales after
the date of execution of this Agreement) due to the licensee with respect to
such royalty payments shall be the sole responsibility of Valeant.

Section 7.5 Expiration or Termination of Existing License Agreements. Upon the
expiration or termination of an Existing License Agreement, all rights held by
Senetek under the Existing License Agreement, including but not limited to any
rights in and to any of the Intellectual Property held by the licensee under the
Existing License Agreement, shall automatically and immediately (and without any
additional action by Valeant or the payment by Valeant of any additional
consideration) revert to Valeant and shall for all purposes thereafter be deemed
to be included among the rights acquired or licensed by Valeant under this
Agreement.

ARTICLE 8

RIGHT OF FIRST OFFER RE PATENTS

In the event that Senetek ever decides (either on its own initiative or in
response to a bona fide Third Party offer) to sell the Patents or any rights
therein to a non-Affiliate, Senetek shall immediately give written notice
thereof to Valeant. Valeant shall then have sixty (60) days from the date that
it receives such notice to deliver an offer to Senetek setting forth in
reasonable detail the principal commercial terms upon which Valeant would
purchase the Patents or such rights therein. If Senetek elects not to accept
Valeant’s offer to purchase the Patents or such rights therein (or if no offer
is made within such period), Senetek shall be free to sell the Patents or such
rights therein to another Person on terms no better to such Person than those
offered by Valeant (or, if Senetek has made a counter offer, on terms no better
to such other Person than those offered by Senetek to Valeant).

ARTICLE 9

CONFIDENTIALITY

Section 9.1 Confidential Information. Subject to Section 9.2, each Party will
maintain in confidence all Confidential Information disclosed by the other Party
pursuant to this

 

-22-



--------------------------------------------------------------------------------

Agreement and will not use such Confidential Information for any purpose except
as permitted by this Agreement. Neither Party will disclose such information and
materials to anyone other than those of its sublicensees, Affiliates, potential
sub-licensees, employees, consultants, agents or subcontractors as are necessary
in connection with such Party’s performance of this Agreement and each Party
agrees to use Commercially Reasonable Efforts to protect such Confidential
Information but in no event less care than it uses to maintain the
confidentiality of its own proprietary information.

Section 9.2 Disclosure. The obligation of confidentiality in this Agreement does
not apply to the extent that:

(a) either Party or their Affiliates (as such, the “Recipient”) are required to
disclose Confidential Information by order or regulation of a governmental
agency or a court of competent jurisdiction, or under the securities laws of any
jurisdiction or in connection with any filing of information with the U.S.
Securities and Exchange Commission or any stock exchange upon which its
securities are listed, except that the Recipient will not make any such
disclosure (other than as required under the securities laws of any jurisdiction
or in connection with any filing of information with the U.S. Securities and
Exchange Commission or any stock exchange upon which its securities are listed)
without first notifying the other Party and allowing such other Party a
reasonable opportunity to seek injunctive relief from (or protective order with
respect to) the obligation to make such disclosure;

(b) the Recipient can demonstrate that (i) the disclosed Confidential
Information was at the time of such disclosure to the Recipient already in (or
later enters) the public domain other than as a result of actions of the
Recipient, Recipient’s Affiliates, employees, sublicensees, agents or
subcontractors in violation of this Agreement; (ii) the disclosed Confidential
Information was rightfully known by the Recipient or its Affiliates (as shown by
its written records) prior to the date of disclosure to the Recipient in
connection with the negotiation, execution or performance of this Agreement or
independently generated by the Recipient or its Affiliates at any time; or
(iii) the disclosed Confidential Information was received by the Recipient or
its Affiliates on an unrestricted basis from a source unrelated to either Party
to this Agreement and not under a duty of confidentiality to the other Party;

(c) with respect to a disclosure by Valeant, disclosure is made to a government
regulatory agency as part of such agency’s product license approval process for
a product;

 

-23-



--------------------------------------------------------------------------------

(d) the disclosure is of Know-How, and such disclosure is permitted under this
Agreement; or

(e) disclosure is necessary to obtain or secure patent protection of any
technology.

In addition to disclosures described above, each Party may disclose Confidential
Information belonging to the other Party to the extent such disclosure is
necessary in the following instances: (i) filing or prosecuting patent rights as
permitted by this Agreement; (ii) regulatory filings for products such Party has
a license or right to develop hereunder; and (iii) prosecuting or defending
litigation as permitted by this Agreement.

Section 9.3 Announcements. Schedule 9.3(i) sets forth an agreed press release by
Senetek to be issued promptly following the execution of this Agreement. Except
for such release and except as may otherwise be required by law or the listing
rules of any exchange on which either party’s securities may be listed or
quoted, for which the releasing party shall provide prior notice to the other
party and the opportunity to comment on any required disclosure, neither party
will disclose the terms of this Agreement to any other Person; provided,
however, that each party may make such disclosure of the terms of this Agreement
to its employees and agents as is necessary to permit such party to perform its
obligations under this Agreement; provided further that any such employee or
agent agrees to maintain the confidentiality of this Agreement; and provided
further that either party may make such disclosures of the terms of this
Agreement as are necessary to enter into license and other agreements that do
not conflict with the terms of this Agreement. Valeant acknowledges that this
Agreement may be deemed to be a “material contract” as that term is defined by
Item 601(b)(10) of Regulation S-K, and that Senetek may therefore be required to
file such document as an exhibit to reports or registration statements filed
under the United States Securities Act or Securities Exchange Act, provided that
Senetek shall redact commercial terms and file for confidential treatment to the
extent permitted by applicable rules of the United States Securities and
Exchange Commission.

ARTICLE 10

INDEMNIFICATION

Section 10.1 Indemnification by Senetek. Senetek shall indemnify, defend and
hold harmless Valeant and its Affiliates and their respective officers,
directors, agents, and employees (collectively, the “Valeant Indemnitees”) from
and against any and all losses, liabilities, claims, damages (including
consequential damages), expenses (including costs of investigation and defense
and reasonable attorneys’ fees and expenses) or diminution of value
(collectively,

 

-24-



--------------------------------------------------------------------------------

“Losses”) to the extent that such Valeant Losses are based on, result from or
arise in connection with the breach of any representation or warranty made by
Senetek in this Agreement or any failure of Senetek to duly perform or observe
any provision, obligation, covenant or agreement to be performed or observed by
Senetek pursuant to this Agreement; provided, however, that Senetek shall not be
obligated to indemnify, defend or hold harmless any Valeant Indemnitee under
this Section 9.1 for any Losses incurred by a Valeant Indemnitee to the extent
such Losses arise out of or are attributable to: (a) any act or omission by a
Valeant Indemnitee, which constitutes negligence, recklessness, gross
negligence, or willful misconduct on the part of such Valeant Indemnitee,
(b) the breach of any representation or warranty made by Valeant in this
Agreement, or (c) any failure of Valeant to perform or observe any provision,
obligation, covenant or agreement to be performed or observed by Valeant
pursuant to this Agreement.

Section 10.2 Indemnification by Valeant. Valeant shall indemnify, defend and
hold harmless Senetek and its Affiliates and their respective officers,
directors, agents, and employees (collectively, the “Senetek Indemnitees”) from
and against any and all Losses, to the extent that such Senetek Losses are based
on, result from or arise in connection with the breach of any representation or
warranty made by Valeant in this Agreement or any failure of Valeant to duly
perform or observe any provision, obligation, covenant or agreement to be
performed or observed by Valeant pursuant to this Agreement; provided, however,
that Valeant shall not be obligated to indemnify, defend or hold harmless any
Senetek Indemnitee under this Section 10.2 for any Losses incurred by a Senetek
Indemnitee to the extent such Losses arise out of or are attributable to:
(a) any act or omission by a Senetek Indemnitee, which constitutes negligence,
recklessness, gross negligence, or willful misconduct on the part of such
Senetek Indemnitee, (b) the breach of any representation or warranty made by
Senetek in this Agreement, or (c) any failure of Senetek to perform or observe
any provision, obligation, covenant or agreement to be performed or observed by
Senetek pursuant to this Agreement.

Section 10.3 Procedure.

(a) In the event a Party’s right to indemnification hereunder arises out of or
results from a Third Party claim (a “Third Party Claim”), each indemnified Party
(an “Indemnified Party”) shall give Notice to the indemnifying Party (the
“Indemnifying Party”) in writing (and in reasonable detail) of the Third Party
Claim within ten (10) Business Days after receipt by such Indemnified Party of
notice of the Third Party Claim, or otherwise becoming aware of the existence or
threatened existence thereof. Failure to give such notice shall not constitute a
defense, in whole or in part, to any claim by an Indemnified Party hereunder
except to the extent the rights of the Indemnifying Party are materially
prejudiced by such failure to give notice. The

 

-25-



--------------------------------------------------------------------------------

Indemnifying Party shall notify the Indemnified Party of its intentions as to
defense of the Third Party Claim or potential Third Party Claim in writing
within ten (10) Business Days after receipt of Notice of the Third Party Claim;

(b) With respect to any Third Party Claim, the Indemnifying Party shall assume
exclusive control of the defense and settlement (including all decisions
relating to litigation, defense and appeal) of any such Third Party Claim (so
long as it has confirmed its indemnification obligation responsibility to such
Indemnified Party under this Section 10.3 with respect to a given Third Party
Claim); provided, however, that the Indemnifying Party may not settle such Third
Party Claim in any manner that would require payment by the Indemnified Party,
or would materially adversely affect the rights granted to the Indemnified Party
hereunder, or would materially conflict with the terms of this Agreement, or
adversely affect the Intellectual Property, without first obtaining the
Indemnified Party’s prior written consent; and

(c) With respect to any Third Party Claim, the Indemnified Party shall
reasonably cooperate with the Indemnifying Party in its defense of the Third
Party Claim (including, without limitation, making documents and records
available for review and copying and making persons within its control available
for pertinent testimony in accordance with the confidentiality provisions of
Article 8, and entering into appropriate joint counsel or other agreements to
protect any attorney-client or attorney work product privileged material) at the
Indemnifying Party’s expense. With respect to any Third Party Claim, if the
Indemnifying Party assumes defense of the Third Party Claim, an Indemnified
Party may participate in, but not control, the defense of such Third Party Claim
using attorneys of its choice and at its sole cost and expense, with such cost
and expense not being covered by the Indemnifying Party. With respect to any
Third Party Claim, an Indemnifying Party shall have no obligation or liability
under this Article 9 as to any Third Party Claim for which settlement or
compromise of such Third Party Claim or an offer of settlement or compromise of
such Third Party Claim is made by an Indemnified Party without the prior written
consent of the Indemnifying Party, which consent shall not be unreasonably
withheld. With respect to any Third Party Claim, if an Indemnifying Party
notifies the Indemnified Party in writing that it will not defend the
Indemnified Party against such a Third Party Claim asserted against the
Indemnified Party, or if the Indemnifying Party assumes the defense of the Third
Party Claim in accordance with this Section 9.3 yet fails to defend or take
other reasonable, timely action, in response to such Third Party Claim asserted
against the Indemnified Party, the Indemnified Party shall have the right to
defend or take other reasonable action to defend its interests in such
proceedings, and shall have the right to litigate, settle or otherwise dispose
of any such Third Party Claim, without the consent of the Indemnifying Party,
and all costs and expenses related thereto shall be indemnified by the
Indemnifying Party pursuant to this Article 9

 

-26-



--------------------------------------------------------------------------------

Section 10.4 Insurance. Each Party shall maintain at its expense commercial
general liability insurance with an insurance company or companies rated at
least Best AA in a principal amount of not less than Two Million Dollars
(US$2,000,000) per occurrence and Five Million Dollars (US$5,000,000) in the
annual aggregate. Within thirty (30) calendar days after the date of this
Agreement, each Party shall furnish to the other a certificate evidencing such
insurance. Either Party may elect to suspend its performance hereunder until the
other Party’s insurance is in place and the certificate of coverage is provided,
and may thereafter suspend its performance if it reasonably believes such
insurance is not in place until the other Party provides reasonable assurance
that such coverage is in place without any gap in coverage and will be
maintained as required by this Agreement. The term of such insurance shall run
for the period beginning on the Effective Date and ending upon the expiration of
the last to expire of the Patents containing a Valid Claim.

ARTICLE 11

MISCELLANEOUS PROVISIONS

Section 11.1 Governing Law and Jurisdiction. This Agreement shall be governed by
and interpreted in accordance with the laws of the State of California
(regardless of that or any other jurisdiction’s choice of law principles). Each
party irrevocably submits to the exclusive jurisdiction of the United States
Federal District Court for the Southern District of California and the state
courts of California sitting in Orange County, California for all purposes
related to this Agreement.

Section 11.2 Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement by Senetek to Valeant are, and will otherwise be deemed to be,
for purposes of Section 365(n) of the Title 11 of the United States Code (the
“Bankruptcy Code”), licenses of rights to “intellectual property” as defined
under Section 101(35A) of the Bankruptcy code. Valeant, as a Valeant of such
rights under this Agreement, will retain and may fully exercise all of its
rights and elections under the Bankruptcy Code.

Section 11.3 Modification. This Agreement may not be amended or modified except
in a writing signed by a duly authorized officer of the party against whom
enforcement of such amendment is sought.

 

-27-



--------------------------------------------------------------------------------

Section 11.4 Waiver. The failure on the part of a Party to exercise or enforce
any rights conferred upon it hereunder shall not be deemed to be a waiver of any
such rights or operate to bar the exercise or enforcement thereof at any time or
times thereafter. The observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively) by the Party entitled to enforce such term, but any such wavier
shall be effective only if in writing signed by the non-waiver Party.

Section 11.5 Force Majeure. Neither Party shall lose any rights hereunder or be
liable to the other Party for damages or losses on account of failure of
performance by the defaulting Party if the failure is occasioned by government
action, war, terrorism, fire, explosion, flood, strike, lockout, embargo,
shortage of materials or utilities, vendor failure to supply, act of God, or any
other cause beyond the control and without the fault or negligence of the
defaulting Party, provided that the Party claiming force majeure has exerted all
reasonable efforts to avoid or remedy such force majeure, provided, further,
however, that in no event shall a Party be required to settle any labor dispute
or disturbance. Such excuse shall continue as long as the condition preventing
the performance continues. Upon cessation of such condition, the affected Party
shall promptly resume performance hereunder. Each Party agrees to give the other
Party prompt written notice of the occurrence of any such condition, the nature
thereof, and the extent to which the affected Party will be unable to perform
its obligations hereunder. Each Party further agrees to use all Commercially
Reasonable Efforts to correct the condition as quickly as possible and to give
the other Party prompt written notice when it is again fully able to perform its
obligations.

Section 11.6 Severability. It is the intention of the Parties to comply with all
applicable domestic or foreign laws in connection with the performance of its
obligations hereunder. In the event that any provision of this Agreement, or any
part hereof, is found invalid or unenforceable, the remainder of this Agreement
will be binding on the Parties hereto, and will be construed as if the invalid
or unenforceable provision or part thereof had been deleted, and the Agreement
shall be deemed modified to the extent necessary to render the surviving
provisions enforceable to the fullest extent permitted by law without impairing
the Parties’ evident original intent.

Section 11.7 Headings. The headings in this Agreement are solely for convenience
of reference and shall not be used for purposes of interpreting or construing
the provisions hereof.

Section 11.8 Assignment. This Agreement may not be assigned or otherwise
transferred by either Party without the prior written consent of the other
Party, except that either Party may assign this Agreement to an Affiliate
without the consent of the other Party. Any

 

-28-



--------------------------------------------------------------------------------

purported assignment in contravention of this Section 11.8 shall be null and
void and of no effect. No assignment by either Party shall release such Party
from responsibility for the performance by such Party of any of its obligations
hereunder.

Section 11.9 No Unsolicited Bids. Valeant, for itself and its Affiliates,
successors and permitted assigns, irrevocably agrees that it and they will not,
individually or as a member of any “group” (as such term is defined under the
United States Securities Exchange Act) (i) purchase, own or acquire rights in
securities of Senetek or American Depositary Shares representing, or options,
warrants or other rights to purchase, securities of Senetek, representing in the
aggregate five percent (5%) or more of the outstanding equity securities of
Senetek, or (ii) make any public or confidential offer or proposal to Senetek or
its management or Board of Directors or any member thereof with a view to
entering into any acquisition of or combination involving Senetek or any of its
material assets, or (iii) participate in any proxy contest or other process
intended to cause the adoption of any shareholder resolution what has not been
recommended for adoption by the Board of Directors of Senetek. This Section 10.9
will be suspended and be of no force or effect during the pendency of any action
described in clauses (i), (ii) or (iii) above taken by any party other than
Valeant or any Affiliate of Valeant or “group” of which Valeant or any Affiliate
of Valeant is a member.

Section 11.10 Relationship of Parties. In making and performing this Agreement,
the Parties are acting, and intend to be treated, as independent entities and
nothing contained in this Agreement shall be construed or implied to create an
agency, partnership, joint venture, or similar relationship between the Parties.

Section 11.11 No Third Party Beneficiaries. This Agreement does not confer any
rights, remedies, agreements, undertakings, obligations or liabilities on any
person other than Valeant and the successors-in-interest and permitted assigns
of each Party.

 

-29-



--------------------------------------------------------------------------------

Section 11.12 Notices. Unless otherwise provided herein, any notice required or
permitted to be given hereunder (a “Notice”) shall be mailed by certified mail
or generally recognized express courier service with signature required for
delivery, postage prepaid, sent by facsimile transmission, or delivered by hand
to the Party to whom such Notice is required or permitted to be given hereunder,
at the following address for such Party:

 

Senetek:    Senetek PLC    831 Latour Court    Napa, CA 94558    Fax:
707-226-3999 Valeant:    Valeant Pharmaceuticals International    One Enterprise
   Aliso Viejo, California 92656    Attn: General Counsel    FAX: 949-461-6641

or at such other address or fax number as the Party may have designated by
Notice hereunder. If mailed, any such Notice shall be deemed to have been given
as of the date of receipt, as evidenced by the date appearing on the delivery
notice. If delivered by hand, any such Notice shall be deemed to have been given
when received by the party or agent of such party to whom such Notice is given,
as evidenced by written and dated receipt of the receiving Party

Section 11.13 Entire Agreement. This Agreement together with its exhibits and
schedules constitutes the entire agreement and understanding between the parties
hereto with respect to the subject matter of this Agreement and shall supersede
any prior agreements, negotiations, understandings, representations, statements
and writings relating thereto.

Section 11.14 Termination of Original License Agreement. Upon the execution of
this Agreement, the Original License Agreement and any and all side letters and
understandings, oral or in writing, entered into between Senetek and VPI during
the Term of the Original License Agreement, shall automatically be terminated,
and thereafter the Parties shall have no further rights and obligations
thereunder, except to the extent that such rights and obligations expressly
survive the termination thereof under the terms of the Original License
Agreement.

Section 11.15 Post-Termination Survival of Certain Terms and Provisions.
Anything herein to the contrary notwithstanding, Articles VIII, IX, and X, and
Sections 2.2 – 2.4, 6.3, 6.4, 7.3-7.5, 11.9, and 11.14-11.16 shall survive the
termination or expiration of this Agreement indefinitely.

 

-30-



--------------------------------------------------------------------------------

Section 11.16 Guaranty of Valeant’s Payment Obligations. In consideration for
the rights granted to Valeant hereunder, and as a condition to Senetek’s
entering into this Agreement, the Parties agree that VPI shall guaranty
Valeant’s payment obligations hereunder, and by restrictively endorsing this
Agreement in the space provided on the signature page below, VPI agrees that it
shall guaranty Valeant’s payment obligations hereunder. Notwithstanding the
foregoing, VPI shall have no obligation to Senetek hereunder, and Senetek shall
not pursue any recovery against VPI pursuant to this Section 11.16, until
Senetek shall have exercised its rights to seek indemnification from Valeant
hereunder in accordance with Article 10 hereof.

[Remaining of page intentionally left blank]

 

-31-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
on the date first above written.

 

SENETEK PLC By:   /s/ Frank Massino Name:   Frank Massino Title:   Chairman and
CEO VALEANT PHARMACEUTICALS NORTH AMERICA By:   /s/ Timothy Tyson Name:  
Timothy Tyson Title:   President and Chief Executive Officer

The undersigned is executing this Agreement solely for purposes of acknowledging
its obligations under Section 11.16

 

VALEANT PHARMACEUTICAL INTERNATIONAL By:   /s/ Timothy Tyson Name:   Timothy
Tyson Title:   President and Chief Executive Officer

 

-32-



--------------------------------------------------------------------------------

SCHEDULE 1.1(m)

KNOW-HOW

Skin Irritation on Lotion M 50 PPM by Gibraltar Laboratories

Skin Irritation on Lotion M 100 PPM by Gibraltar Laboratories

Skin Irritation on Lotion M 250 PPM by Gibraltar Laboratories

Skin Irritation on Lotion M 500 PPM by Gibraltar Laboratories

Skin Irritation on Lotion M 1000 PPM by Gibraltar Laboratories

Skin Irritation on Lotion V 100 PPM by Gibraltar Laboratories

Skin Irritation on Lotion V 1000 PPM by Gibraltar Laboratories

Ames Metabolic Activation Test to Assess the Potential Mutagenic Effect of SEN
001 by Huntington Life Sciences

An Assessment of the Mutagenic Potential of SEN 001 Using the Mouse Lymphoma in
Locus Assay by Huntington Life Sciences

Acute Oral Toxicity of Mice of SEN 001 by Huntington Research Centre

Delayed Contact Hypersensitivity in the Guinea-Pig with SEN 001 by Huntington
Research Centre

Factor X and Furfural Bacterial Mutation Assay by Huntington Life Sciences

Kinetin Mouse Micronucleus Test by Huntington Life Sciences



--------------------------------------------------------------------------------

In Vitro Percutaneous Absorption of [14C]-Kinetin Lotion Versus Serum in Human
Cadaver Skin by The University of California, Irvine

A Clinical Study of Topical Zeatin (0.10%, 0.025%) for Improving the Appearance
of Photodamaged Skin by RCTS, Inc.

Human Repeated Insult Patch Test (HRIPT) by RCTS, Inc.

In Vitro Mammalian Chromosome Screening Assay in Human Peripheral Blood
Lymphocytes by BioReliance

In Vitro Chromosome Aberration Screening Assay by BioReliance

Salmonella Plate Incorporation Mutagenicity Assay by BioReliance

Chorioallantoic Membrane Vascular Assay (CAMVA-14 Day) by MB Research

Evaluation of Cutaneous Effects of Topical Cytokinins in the Hairless Mouse
Assay by The University of California, Irvine

Manufacturing Know-How and Technology Transfer

Zeatin Material Safety Data Sheet

Zeatin Production Process



--------------------------------------------------------------------------------

SCHEDULE 4.1(b)

ENCUMBRANCES

1. Senetek is a party to a Loan and Security Agreement effective as of March 30,
2006 with Silicon Valley Bank pursuant to which certain Encumbrances exist
affecting the Intellectual Property.



--------------------------------------------------------------------------------

SCHEDULE 4.1(c)

COMPLIANCE WITH LAWS

None



--------------------------------------------------------------------------------

SCHEDULE 4.1(e)(i)

EXISTING LICENSE AGREEMENTS

 

Licensee/Trademark

  

Channel of Trade

  

Geography

   License
Expiration

Valeant Pharmaceuticals International

Kinerase ®

   All channels of trade subject to rights of licensees listed below   
Exclusive Worldwide    2010 The Body Shop    Body Shop retail stores, kiosks,
catalogs and websites    Non-exclusive North America Europe Asia    2013
Osmotics Corporation    Prestige (department stores and perfumeries)   
Non-exclusive Worldwide    2020 OMP, Inc.    Those mass market drug stores and
cosmetics shops in which OMP sold Kinetin products on settlement date   
Non-exclusive Japan    2020

Revlon Consumer Products Corporation

Almay ®

   Mass market    Non-exclusive Worldwide    2011 Med Beauty A-G    Estheticians
and beauty salons    Exclusive – Switzerland Non-Exclusive - Germany and Russia
   2005 Vivier Pharma Inc.    Dermatologists, pharmacies and other ethical
(physician) markets    Non-exclusive United States and Canada    2008 Panion &
BF Biotech Inc.    Ethical, prestige, salon, spa (except Korea) and stores owned
or controlled by Formosa Biomedical Technology    Non-exclusive Most Asian
nations    2011



--------------------------------------------------------------------------------

Licensee/Trademark

  

Channel of Trade

  

Geography

   License
Expiration

Lavipharm S.A.

Castalia ®

   Ethical and pharmacy    Non-exclusive Greece, Cyprus and certain near Asian
and Latin America countries    2011

Ferrosan A/S

Imedeen ®

   Prestige, natural products, mass market and direct-to-consumer   
Non-exclusive Worldwide    2020 Dermaquest    Natural Products    Worldwide   
None ph Advantage LLC    Prestige retail stores, salons, spas and
direct-to-consumer    United States    2011



--------------------------------------------------------------------------------

SCHEDULE 4.1(e)(ii)

CERTAIN AGREEMENTS AFFECTING

THE INTELLECTUAL PROPERTY AND KNOW-HOW

1. Senetek is a party to an Agreement for the Funding of Research Grants and the
Transfer of Exclusive Rights to Technology with Dr. Brian Clark dated as of
February 1, 1987, as amended through March 15, 2007, pursuant to which Dr. Clark
is entitled to a payment on the Effective Date.

2. Senetek is the beneficiary of an Assignment from Lealand L. Clark dated as of
December 2, 2002 of U.S. Patent No. 5,151,425.

3. Senetek is a party to various agreements with the Regents of the University
of California pursuant to which certain of the clinical trials and other
investigations comprising Know-How were performed and which govern the use of
certain of such Know-How and commercial references to the University.



--------------------------------------------------------------------------------

SCHEDULE 4.1(f)

ROYALTY AND OTHER PAYMENTS

PAST DUE UNDER EXISTING LICENSE AGREEMENTS

None



--------------------------------------------------------------------------------

SCHEDULE 4.1(g)(ii)(A)

DESCRIPTION OF PATENTS AND PATENT APPLICATIONS

 

FETF

File No.

   Country    Inventor   

Serial No

Filing Date

  

Publication No.

Publication Date

  

Patent No

Issue Date

  

Title

45619    Canada    Rattan    559,960
2/26/88       1,339,503
10/21/97    Method and Composition for Ameliorating the Adverse Effects of Aging
49097    U.S.    Boland, et al.    364,364
6/8/89       5,021,422
6/4/91    Method and Composition for Treating Hyperproliferative Skin Diseases
51196    U.S.    Bolund    679,732
4/3/91       5,164,394
11/17/92    Method and Composition For Treating Hyperproliferative Skin Diseases
51608    Argentina    Rattan    320120
7/11/91       250273
1/28/97    Method and Composition for Ameliorating the Adverse Effects of Aging
51608    Australia    Rattan    81884/91
5/16/91       666836
7/9/96    Method and Composition for Ameliorating the Adverse Effects of Aging
51608    Austria    Rattan    91912579.9
5/16/91          Method and Composition for Ameliorating the Adverse Effects of
Aging 51608    Belgium    Rattan    91912579.9
5/16/91       0584068
10/6/99    Method and Composition for Ameliorating the Adverse Effects of Aging
51608    Brazil    Rattan    PI 9107307
5/16/91       PI 9107307
10/31/00    Method and Composition for Ameliorating the Adverse Effects of Aging



--------------------------------------------------------------------------------

FETF

File No.

   Country    Inventor   

Serial No

Filing Date

  

Publication No.

Publication Date

  

Patent No

Issue Date

  

Title

51608    Canada    Rattan    2,108,369
5/16/91       2,108,369
1/28/03    Method and Composition for Ameliorating the Adverse Effects of Aging
51608    China    Rattan    91104472.8
6/28/91       ZL91104472
11/27/97    Method and Composition for Ameliorating the Adverse Effects of Aging
51608    Denmark    Rattan    91912579.9
5/16/91       0584068
10/6/99    Method and Composition for Ameliorating the Adverse Effects of Aging
51608    Finland    Rattan    935039
5/16/91       111219
6/30/03    Method and Composition for Ameliorating the Adverse Effects of Aging
51608    France    Rattan    91912579.9
5/16/91       0584068
10/6/99    Method and Composition for Ameliorating the Adverse Effects of Aging
51608    Germany    Rattan    91912579.9
5/16/91       0584068
10/6/99    Method and Composition for Ameliorating the Adverse Effects of Aging
51608    Great
Britain    Rattan    91912579.9
5/16/91       0584068
10/6/99    Method and Composition for Ameliorating the Adverse Effects of Aging
51608    Greece    Rattan    91912579.9
5/16/91       0584068
10/6/99    Method and Composition for Ameliorating the Adverse Effects of Aging
51608    Ireland    Rattan    1715/91
5/20/91       82964
7/2/03    Method and Composition for Ameliorating the Adverse Effects of Aging
51608    Israel    Rattan    1991/1715
5/25/91       98204
2/12/95    Method and Composition for Ameliorating the Adverse Effects of Aging
51608    Italy    Rattan    91912579.9
5/16/91       0584068
10/6/99    Method and Composition for Ameliorating the Adverse Effects of Aging
51608    Japan    Rattan    512066/91
5/16/91       3103375
8/25/00    Method and Composition for Ameliorating the Adverse Effects of Aging



--------------------------------------------------------------------------------

FETF

File No.

   Country    Inventor   

Serial No

Filing Date

  

Publication No.

Publication Date

  

Patent No

Issue Date

  

Title

21608    Japan    Rattan    512066/91
5/16/91       486600
10/24/03    Method and Composition for Ameliorating the Adverse Effects of Aging
51608    Luxembourg    Rattan    91912579.9
5/16/91       0584068
10/6/99    Method and Composition for Ameliorating the Adverse Effects of Aging
51608    Malaysia    Rattan    PI9100865
5/22/91       MY-120650-A
11/30/05    Method and Composition for Ameliorating the Adverse Effects of Aging
51608    Mexico    Rattan    25,886
5/22/91       178834
7/21/95    Method and Composition for Ameliorating the Adverse Effects of Aging
51608    Netherlands    Rattan    91912579.9
5/16/91       0584068
10/6/99    Method and Composition for Ameliorating the Adverse Effects of Aging
51608    New Zealand    Rattan    238210
5/21/91       238210
3/4/94    Method and Composition for Ameliorating the Adverse Effects of Aging
1608    New Zealand    Rattan    247836
6/10/93       247836
8/8/97    Method and Composition for Ameliorating the Adverse Effects of Aging
51608    Norway    Rattan    934115
5/16/91       304814
2/22/99    Method and Composition for Ameliorating the Adverse Effects of Aging
51608    Philippines    Rattan    42893
8/8/91          Method and Composition for Ameliorating the Adverse Effects of
Aging 51608    Saudi Arabia    Rattan    91120262
12/10/91          Method and Composition for Ameliorating the Adverse Effects of
Aging 51608    Spain    Rattan    91912579.9
5/16/91    2140392
3/1/00    0584068
10/6/99    Method and Composition for Ameliorating the Adverse Effects of Aging
51608    Sweden    Rattan    91912579.9
5/16/91       0584068
10/6/99    Method and Composition for Ameliorating the Adverse Effects of Aging



--------------------------------------------------------------------------------

FETF

File No.

   Country    Inventor   

Serial No

Filing Date

  

Publication No.

Publication Date

  

Patent No

Issue Date

  

Title

51608    Switzerland    Rattan    91912579.9
5/16/91       0584068
10/6/99    Method and Composition for Ameliorating the Adverse Effects of Aging
51608    Taiwan    Rattan    80105893
7/29/91       076376
5/23/96    Method and Composition for Ameliorating the Adverse Effects of Aging
51608    Venezuela    Rattan    727
6/6/91       53803
6/6/91    Method and Composition for Ameliorating the Adverse Effects of Aging
51609    Austria    Bolund, et al.    91910063.6
5/16/91       0584062
1/7/98    Method and Composition for Hyperproliferative Skin Diseases 51609   
Belgium    Bolund, et al.    91910063.6
5/16/91       0584062
1/7/98    Method and Composition for Hyperproliferative Skin Diseases 51609   
Canada    Bolund, et al.    2,107,896
5/16/91       2,107,896
7/30/02    Method and Composition for Hyperproliferative Skin Diseases 51609   
Demark    Bolund, et al.    91910063.6
5/16/91       0584062
1/7/98    Method and Composition for Hyperproliferative Skin Diseases 51609   
France    Bolund, et al.    91910063.6
5/16/91       0584062
1/7/98    Method and Composition for Hyperproliferative Skin Diseases 51609   
Germany    Bolund, et al.    91910063.6
5/16/91       0584062
1/7/98    Method and Composition for Hyperproliferative Skin Diseases 51609   
Great
Britain    Bolund, et al.    91910063.6
5/16/91       0584062
1/7/98    Method and Composition for Hyperproliferative Skin Diseases 51609   
Greece    Bolund, et al.    91910063.6
5/16/91       0584062
1/7/98    Method and Composition for Hyperproliferative Skin Diseases



--------------------------------------------------------------------------------

FETF

File No.

   Country    Inventor   

Serial No

Filing Date

  

Publication No.

Publication Date

  

Patent No

Issue Date

  

Title

51609    Italy    Bolund, et al.    91910063.6
5/16/91       0584062
1/7/98    Method and Composition for Hyperproliferative Skin Diseases 51609   
Japan    Bolund, et al.    509454/91
5/16/91       3103374
8/24/00    Method and Composition for Hyperproliferative Skin Diseases 51609   
Luxembourg    Bolund, et al.    91910063.6
5/16/91       0584062
1/7/98    Method and Composition for Hyperproliferative Skin Diseases 51609   
Netherlands    Bolund, et al.    91910063.6
5/16/91       0584062
1/7/98    Method and Composition for Hyperproliferative Skin Diseases 51609   
Sweden    Bolund, et al.    91910063.6
5/16/91       0584062
1/7/98    Method and Composition for Hyperproliferative Skin Diseases 51609   
Switzerland    Bolund, et al.    91910063.6
5/16/91       0584062
1/7/98    Method and Composition for Hyperproliferative Skin Diseases 55710   
U.S.    Rattan    206,041
3/4/94       5,371,089
12/6/94    Method and Composition for Ameliorating the Adverse Effects of Aging
56270    U.S.    Rattan    292,721
8/18/94       5,602,139
2/11/97    Method for Ameliorating the Adverse Effects of Aging 56539    U.S.   
Rattan    314,361
9/28/94       5,614,407
3/25/97    Method for Ameliorating the Adverse Effects of Aging 87801    US   
L. Clark    718,362
9/29/92       5,151,425    Method and Composition for treating Inflammation and
the Immunological Response Thereto



--------------------------------------------------------------------------------

SCHEDULE (g)(ii)(B)

TRADEMARKS

None



--------------------------------------------------------------------------------

SCHEDULE 4.1(g)(vii)

INFRINGEMENTS

Senetek from time to time has become aware of infringements of the Patents. In
all such cases arising in the United States, Senetek has successfully taken
action to terminate such infringements and Senetek is not aware of any such
infringements as of the Effective Date. As respects infringements outside the
United States, Senetek similarly has taken action to terminate infringements of
which it has become aware and Senetek is not aware of any such infringements as
of the Effective Date. However, as respects certain Asian markets, and most
particularly Taiwan, Senetek has found that court proceedings are not effective
in permanently restraining infringements because the infringing party resumes
manufacturing or selling activities under a different name or using a different
product formulation.



--------------------------------------------------------------------------------

SCHEDULE 4.1(i)

REGULATORY APPROVALS

None



--------------------------------------------------------------------------------

SCHEDULE 4.1(k)

CERTAIN RISK FACTORS

Reliance on Other Organizations for Research and Development and Regulatory
Functions. We rely on a number of significant collaborative relationships for a
large part of our new product research and development activities and all of our
Pharmaceutical Segment regulatory activities. These collaborations with external
research laboratories and pharmaceuticals licensees pose a number of risks
including our inability to control whether our counter-parties will devote
adequate resources to their efforts or fully perform their contractual
undertakings, failure of which could lead to delays in commercializing products,
revenue curtailment and the expense and management distraction of dispute
resolution.

Acquisition-Related Risks. One means by which Senetek might achieve eligibility
for initial listing on the Nasdaq Capital Market or the American Stock Exchange
could be to complete an equity-based business acquisition. However, completion
of any significant business acquisition by Senetek would involve substantial
risks, including that the Company’s small management cadre would be diverted
from the operating needs of Senetek’s business, that the professional fees of
attorneys, accountants and other advisors incurred in executing such a
transaction would divert needed financial resources from the Company’s business,
that these expenses and the costs of integrating the two companies’ assets and
operations could result in dilution of earnings, at least in the short term, and
that management might be unable to successfully achieve the synergies from the
combination of the two companies upon which forecasts of longer term incremental
earnings were based. There is also a risk, particularly for so long as our ADSs’
market price remains at historically depressed levels, that the Company could
become the subject of an unsolicited acquisition by a third party, through a
tender offer or other transaction that might not assure the Company’s ADS
holders of fair value of their interests in the Company. The English Companies
Act, under which Senetek is organized, does not permit adoption of so-called
defensive provisions in the Company’s Articles of Association to make such a
transaction more difficult or to force such an acquirer to negotiate terms with
the Company’s Board of Directors on behalf of the Company’s shareholders
although the Company’s revolving credit agreement with Silicon Valley Bank would
permit the lender to terminate the agreement and declare amounts outstanding to
be due and payable in the event of a “change in control” as defined in the
agreement. See Item 7, “Subsequent Events”.



--------------------------------------------------------------------------------

New Product Pipeline. As a result of regulatory and competitive uncertainties,
along with potentially limited funding sources, we cannot provide any assurance
that we will be able to successfully develop and market new products. We have a
pipeline of new products and new indications for existing products in
development, but success in developing these products and entering into
productive licensing arrangements for them is essential to the success of our
business plan and cannot be assured.

Research and Development. Our field is characterized by extensive research
efforts. Our research could prove unproductive. Furthermore, other companies
could engage in research or development, which renders our programs
non-competitive or obsolete. Other companies with which we compete generally
have substantially greater financial resources to undertake additional and more
effective research. In particular we face intense competition for the discovery
and development of ingredients to address signs of photoaging and other skincare
conditions from large, global companies with far greater research, development
and marketing resources than ours, and there can be no assurance that our
existing products or new products developed for our Skincare Segment will
maintain market acceptance in competition with existing and new offerings of our
competitors.

Management Infrastructure. We currently employ nine people, have a very small
management team and have no succession plan. Should we lose any management
resources and be unable to attract high caliber replacements to continue
implementing our business plan, we could be materially adversely affected. There
can be no assurance that we will be able to staff our requirements in a manner
adequate to support our planned future growth.



--------------------------------------------------------------------------------

SCHEDULE 9.3(i)

SENETEK PRESS RELEASE

For Senetek PLC

Investor Contacts:

KCSA Worldwide

Todd Fromer / Garth Russell

212-896-1215 / 212-896-1250

tfromer@kcsa.com / grussell@kcsa.com

Senetek PLC Grants Paid Up License to Valeant Pharmaceuticals

Senetek Receives $21 Million Cash Plus Share of Future Third Party Royalties

and Forgiveness of $6 Million in Credits

NAPA, Calif., March XX, 2007—Senetek PLC (OTCBB: SNTKY), a life sciences product
development company targeting the science of aging, today announced the signing
of a monetization agreement with Valeant Pharmaceuticals North America, the lead
licensee of Senetek’s patented Kinetin anti-aging active ingredient and the
exclusive licensee of Zeatin, a new Kinetin analog. Under the agreement, Senetek
has granted Valeant a paid up license for Kinetin and Zeatin and has assigned to
Valeant future royalties from other Kinetin licensees, in return for Senetek
receiving a cash payment of $21 million, forgiveness of a $6 million prepaid
royalty credit reimbursement obligation that Senetek otherwise would have owed
to Valeant, and a right to share in future royalties due to Valeant from other
Kinetin licensees through 2011.

Under an August 2005 agreement with Valeant, Senetek had granted Valeant a
global exclusive license for Zeatin and had similarly broadening its license for
Kinetin, subject to the terms of pre-existing Kinetin license agreements with
third parties, and in return Valeant had agreed to minimum royalties of $27
million through 2010 net of prepaid royalties.

Frank J. Massino, Chairman and Chief Executive Officer of Senetek PLC,
commented, “This transaction is non-dilutive to our shareholders and provides us
the working capital to rapidly accelerate development of our rich pipeline of
proprietary compounds, to acquire products, and to achieve our corporate goal of
commercializing one new compound each year. Senetek’s new focus will place
increased emphasis on direct marketing efforts of new products with our sights
on achieving greater revenues and larger economic benefits. This new strategic
direction will



--------------------------------------------------------------------------------

also redirect our product development efforts to target unmet needs in the
lucrative and growing prescription dermatological therapeutic market.”

About Senetek PLC

Senetek PLC (OTCBB: SNTKY) is a life sciences product development company with a
portfolio of intellectual properties targeting the science of aging, including
skincare and dermatological therapeutics, erectile dysfunction and nutrition.
Kinetin, Senetek’s lead commercial product, is currently licensed and marketed
by 14 pharmaceutical and cosmeceutical companies, and Senetek has entered into
an exclusive global license with Valeant Pharmaceuticals for Senetek’s
proprietary anti-aging skincare compound Zeatin. In addition, Senetek has
entered into exclusive licenses for Europe and North America, respectively, for
its patented combination drug treatment for erectile dysfunction, Invicorp®, has
an exclusive manufacturing distributorship for its proprietary diagnostic
monoclonal antibodies, and recently sold, with retained rights of profit
participation, its patented drug delivery system, Reliaject®.

For more information, visit the company’s website at http://www.senetekplc.com/

This news release contains statements that may be considered ‘forward-looking
statements’ within the meaning of the Private Securities Litigation Reform Act,
including those that might imply commercial potential and successful evaluation
and development of new compounds and success in forging direct distribution
arrangements. Forward-looking statements by their nature involve substantial
uncertainty, and actual results may differ materially from those that might be
suggested by such statements. Important factors identified by the Company that
it believes could result in such material differences are described in the
Company’s Annual Report on Form 10-K/A for the year 2005. However, the Company
necessarily can give no assurance that it has identified or will identify all of
the factors that may result in any particular forward-looking statement
materially differing from actual results, and the Company assumes no obligation
to correct or update any forward-looking statements which may prove to be
inaccurate, whether as a result of new information, future events or otherwise.

# # #

This document is available on the KCSA Worldwide Website at www.kcsa.com.